IN THE UNITED sTAmEs DISTRICT coURT FoR
THE sovTHERN DISTRICT or GEORGIA 7 wl
sAyANNAH DIVISION " '“- ~, E:§;

f -~»-»~

BUILDER SERVICES GROUP, INC.
a/b/a GALE CONTRACTOR
SERVICES,

¢`_ .>

Plaintiff,

v. CASE NO. CV418-16O

FosTER iNsULAT:oN AND
PRODUCTS, LLC, and RICHARD L.
QUARLES, JR.,

Defendants.

VVV~_»V~._/-_/\-._/-_/-._/-._r-._r-._r-._r

 

0 R D E R

Before the Court is Plaintiff's Motion for Default
Judgment. (Doc. 29.) In its motion, Plaintiff Builder Services
Group, Inc. (“BGS”) requests that this Court enter default
judgment with respect to Defendant Richard Quarles. Jr. because
he has failed to file any responsive pleadings in this case.
(;d;) In response to Plaintiff’s motion, Defendant Quarles,
appearing pro se, has filed a Request to Remove Default Judgment
(Doc. 31}, which this Court liberally construes as a motion to
set aside default. After careful consideration, Defendant's
motion to set aside default (Doc. 31) is GRANTED. Accordingly,
the Clerk is DIRECTED to set aside default with respect to

Defendant Quarles. Plaintiff’s motion (Doc. 29) is DISMISSED AS

MOOT.

In his filing, Defendant Quarles details the circumstances
of his employment with Plaintiff BSG and Foster Insulation and
Products, LLC (“Foster”), his financial status, and confusion
about the status of this action. (Doc. 3l.) As for his lack of
response to this action, Defendant Quarles alleges that he
received various notices about this case, but mistakenly assumed
that the case was dismissed after this Court dismissed Defendant
Foster from this action. (ld;_ at 2.) He purports that he is
unable to afford a lawyer to represent him in this case and that
he is “at a loss as to what to do next or how to even defend
[himself].” (£d;)

To set aside an entry of default, this Court must consider
whether Defendant Quarles has established “good cause.” Fed. R.

Civ. P. 55{c); see also Sealey v. Branch Banking and Tr. Co.,

 

2:l?cv785-MHT-SMD, 2019 WL 1434065, at *l (N.D. Ala. Feb. 21,
2019) (“After the clerk enters default, but before entry of
default judgment, the court may exercise its discretion to set
aside an entry of default for good cause.” (internal quotation
omitted)). Courts considering whether a party has demonstrated
good cause have noted that the good cause standard is a “liberal

ll

one and often “var[ies] from situation to situation.” Compania

Interamericana Export-Import, S.A. v. Compania Dominicana de

 

Aviacion, 88 F.3d 948, 951 (llth Cir. 1996). Under this

discretionary standard, courts often

consider whether the default was culpable or willful,
whether setting it aside would prejudice the non-
moving party, and whether the defaulting party may
have a meritorious defense. Depending on the
circumstances, courts have also considered factors
such as whether the public interest was implicated,
whether there was significant financial loss to the
defaulting party, and whether the defaulting party
acted promptly to correct the default.

Perez v. Wells Fargo N.A., 774 F.Bd 1329, 1337 n.7 (11th Cir.

 

2014) (internal citations and quotations omitted).

In this case, the Court finds that Defendant Quarles’s lack
of response was not the result of a willful strategy or culpable
behavior. In his filing, Defendant Quarles expresses a certain
amount of confusion about the law, this action, and his duty to
respond to Plaintiff's pleading. (Doc. 31.) Although Defendant's
alleged ignorance of the law is no excuse, this Court, like many
others, has a strong preference for deciding cases on the
merits. §eeL e;g;, §§£e;, 774 F.3d at 1332 (“[W]e have a strong
preference for deciding cases on the merits-not based on a
single missed deadline-whenever reasonably possible.”); §Qme

Builders Surplus, LLC v. Asalone, 2013 WL 12063933, at *1 (N.D.

 

Ga. Jan. 18, 2013)(“Defaults are not favored and are reserved

for rare occasions.”); Deforest v. Johnny Chisholm Glob. Events,

 

LLC, 3:OSCV498/MCR/EMT, 2010 WL 1792094, at *9 {N.D. Fla. May 4,
2010) (denying a party's request for an entry of default
judgment and discussing the Eleventh Circuit’s policy to view

defaults in disfavor). Accordingly, the Court will give

Defendant Quarles the benefit of the doubt and allow him to
participate in these proceedings. As a result, Defendant's
motion (Doc. 31) is GRANTED and the Clerk is DIRECTED to set
aside the entry of default (Doc. 22). Because this Court has
directed the Clerk to set aside default in this case,
Plaintiff’s motion (Doc. 29) is DIMISSED AS MOOT.

Although this Court has directed the clerk to set aside
default in this case, Defendant Quarles is put on notice that
his pro se status is no excuse to avoid this action or the rules

of the Court. See Tara Prods., lnc. v. Hollywood Gadgets, Inc.,

 

449 F. App’x 908, 910 (11th Cir. 2011) (providing that “[w]hile
the filings of a pro se party are held ‘to less stringent
standards than formal pleadings drafted by lawyers,’ a pro se
litigant is not exempt” from complying with the court’s rules”
(quoting Haines v. Kerner, 404 U.S. 519, 520. 92 S. Ct. 594, 30
L.Ed.2d 652 (1972))). Accordingly, Defendant Quarles is DIRECTED
that he must provide a responsive pleading in this action within
21 days of service of this Order. Defendant Quarles is put on
notice that a failure to comply with. this Order cmr otherwise
participate in this action will result in default.
.@,_*_“'
so oRDERED this ____ day of May 2019.

W

wILLIAM T. MooRE, Jé(
UNITED sTATEs DisTRIcT coURT
soUTHERN nisTRicT or GEORGIA

 

